This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   MARIA ROLDAN, Individually and as
 3   Parent and/or Guardian of KEILA
 4   ORTIZ, DIANA ORTIZ, and KALEB
 5   GONZALEZ, Minors, and KEVIN
 6   NAVARRO,

 7          Plaintiffs-Appellants,

 8 v.                                                                                   No. 35,140

 9 CITY OF ALBUQUERQUE and
10 JOHN STOTT,

11          Defendants-Appellees.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Beatrice J. Brickhouse, District Judge


14 Southwest Legal Group
15 Robert J. Andreotti
16 Santa Fe, NM

17 for Appellants

18 Trisha A. Walker
19 Albuquerque, NM

20 for Appellees
 1                           MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 4 proposed disposition. No memorandum opposing summary affirmance has been filed,

 5 and the time for doing so has expired.

 6   {2}   Affirmed.

 7   {3}   IT IS SO ORDERED.

 8

 9                                   _______________________________________
10                                   MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:


12
13 LINDA M. VANZI, Judge


14
15 STEPHEN G. FRENCH, Judge




                                            2